I am persuaded the law makers by § 613, Title 51, Code 1940, have made a classification as to vending machines and by the concluding proviso therein expressly stipulated that the "person in whose place of business such machine is located shall be considered the consumer of such articles and shall beliable for such taxes measured by the regular retail pricethereof." (Italics supplied.)
In that respect it is in a sense an amendment of the sales tax. I therefore think the tax should be collected from the person in whose place of business the machine is located.
I forego further discussion, and respectfully dissent.